DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Response to Amendment
This action is in response to the Amendment filed on 12/15/2021.  Claim 1 has been amended, and claims 4-6 were previously cancelled.  Claims 1-3 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claim 1 recites (additional limitations crossed out):

	

		
			Service information including an advertisement from each of a plurality of maintenance shops;
			User information on a maintenance state of the vehicle from the on-board device of the vehicle including maintenance information of when the vehicle has received maintenance in the past; and
			Position information of the vehicle, from the on-board device of the vehicle; and
		
Obtain the service information, the user information, and the position information from the communicator; 
when the user information includes tire wear of the vehicle, extract distribution information that includes advertisements relating to tires from the sevice information of the plurality of maintenance shops; and
select, based on the position information of the vehicle, information to be transmitted to the on-board device of the vehicle from the extracted distribution information; and
instruct the communicator

The above limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, as well as advertising activities, but for the recitation of generic computer components.  That is, other than reciting the steps as being performed by an “information processing device comprising a communicator and a processor” and an “on-board device”, and receiving data via a “network” nothing in the claim elements precludes the steps from being performed in the mind, or as being described as an advertising activity.  For example, but for the “information processing device comprising a communicator and a processor” language, the steps of “receiving service information from maintenance shops, and user information and position information from an on-board device”, “obtaining the service information, the user information, and the position information…”, 
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of an “information processing device comprising a communicator and a processor” to perform the steps. The additional element is recited at a high level of generality (see at least Paras. [0020]-[0025]) such that it amounts to no more than mere instructions to apply the exception using generic computing components.  Further, the use of a “network” merely serves to place the judicial exception in a computer environment.  The claims further recite instruct the communicator to transmit, via the network, the selected information to the on-board device based on an instruction from the processor.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an “information processing device comprising a processor and a communicator” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components, while the use of a “network” merely serves to place the judicial exception into a computer environment.  Further, the step of instruct the communicator to transmit, via the network, the selected information to the on-board device based on an instruction from the processor does not amount to significantly more than the judicial exception because it is a well-understood, routine and conventional function as evidenced by OIP Techs., Inc., v. Amazon.com, Inc. which featured sending messages over a network. The performance of conventional functions by generic computers does not provide an inventive concept. Therefore the claim is not found to be patent eligible.
Claims 2-3 are dependent on claim 1, and include all the limitations of claim 1.  Therefore, they are also found to be directed to an abstract idea.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea.  Claims 2 and 3 merely describe times at which “distribution information” is transmitted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfield (US 2015/0254719) in view of Kim (US 2016/0140613), Tamura (US 2009/0106036), and Brey (US 2006/0208902)
Regarding claim 1, Barfield discloses a system comprising:
A vehicle in which a user rides, the vehicle having an on-board device; and 
a server comprising:
A communicator configured to receive, via a network:
Service information including an advertisement from each of a plurality of maintenance shops;
User information on a maintenance state of the vehicle from the on-board device of the vehicle; and
Position information of the vehicle, from the on-board device for the vehicle; and
A processor programmed to:
Obtain the service information, the user information, and the position information from the communicator; 
Extract distribution information that includes advertisements from the plurality of maintenance shops that relate to the maintenance state of the vehicle. 
Barfield discloses receiving vendor information that includes advertisements (Paras. [0077], [0107]).  Barfield also discloses obtaining vehicle data that includes at least diagnostics information and location information (see at least Paras. [0021], [0033]).  Barfield also discloses generating ads for a specific type of repair that match a predicted 
Barfield does not explicitly disclose the user information including maintenance information of when the vehicle has received maintenance in the past.  While Barfield discloses the obtaining of vehicle data that includes diagnostics information, Barfield does not disclose that the diagnostic information includes when the vehicle visited a maintenance shop.  Tamura teaches that onboard computer diagnostic systems provide reminder messages based on the number of miles the vehicle has been driven or elapsed time from a prior service visit (Para. [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle data of Barfield to include the reminder messages of Tamura since it would allow the system to know when a service is due. 
Further, while Barfield discloses generating ads for a specific type of repair based in part on vehicle data, wherein the repair includes installing tires (Paras. [0042], [0057], [0099]), Barfield does not explicitly disclose that the distribution information is extracted when the user information includes tire wear of the vehicle and that the advertisements are relating to tires from the service information.    Brey teaches a sys term that determines that a tire is worn, and provides advertisements for tire service in the location of the vehicle (see at least Para. [0012]).  It would have been obvious to one of ordinary skill in the art to modify Barfield to utilize the teachings of Brey since both Barfield and Brey are in the same field of endeavor (i.e. providing ads based on vehicle information) and, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their 
Barfield partially discloses:
Select, based on the position information of the vehicle, information to be transmitted to the on-board device of the vehicle from the extracted distribution information; and
Instruct the communicator to transmit the selected information to the on-board device based on an instruction from the processor
Barfield discloses delivering an ad to a vehicle owner based at least in part on a distance threshold being met (see at least Para. [0018], [0081], [0085]).  However, the ad is not delivered to an on-board device of the vehicle.  Kim teaches a system wherein a telematics terminal in a vehicle may be provided with advertisement information (Paras. [0008], [0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barfield to receive ads at a telematics terminal as taught by Kim since it would provide advertisements to a driver of a vehicle while stopped (Para. [0007]).  Alternatively, Brey teaches a system wherein a user interface integrated into a vehicle provides advertisements (Paras. [0010] and [0012]).  It would have been obvious to one of ordinary skill in the art to modify Barfield to utilize the teachings of Brey since both Barfield and Brey are in the same field of endeavor (i.e. providing ads based on vehicle information) and, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 
Regarding claim 2, Barfield discloses the information processing device as set forth in claim 1, wherein 
The processor is programmed to select the distribution information of the maintenance shop existing in a predetermined range from a current position of the vehicle as the information to be transmitted to the on-board device.  Barfield discloses delivering an ad to a vehicle owner based at least in part on a distance threshold being met (see at least Para. [0018], [0081], [0085]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfield (US 2015/0254719) in view of Kim (US 2016/0140613),Tamura (US 2009/0106036) and Brey (US 2006/0208902), and in further view of Tamayama (US 2010/0082437).
Regarding claim 3, Barfield, Kim, Tamura, and Brey do not explicitly disclose the information processing device as set forth in claim 1, wherein
The processor is programmed to select the distribution information of the maintenance shop that is determined to be along a planned travel route of the vehicle as the information to be transmitted to the on-board device. Tamayama teaches the presentation of ads based on a planned route (see at least Paras. [0072]-[0081], Figs. 7-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Barfield, Kim, Tamura, and Brey to present ads based on planned routes as taught by Tamayama since it may provide high advertisement effects (Para. [0009]). 
Response to Arguments
Applicant's arguments regarding claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the system requires a server and a vehicle, and is therefore not an abstract idea that can be implemented on a general purpose computer.  The Examiner respectfully disagrees.  As stated in the previous Office Action, the mere placement of a generically recited computer (i.e. onboard device) within a vehicle does not make a complex structure.  The vehicle merely serves as a particular structure/environment in which to perform the abstract functions.  This is evidenced by at least the limitation “a vehicle in which a user rides, the vehicle having an on-board device”.  There is nothing in the claims indicating that the vehicle performs any actions whatsoever aside from having a generically recited “on-board device”.  This does not impose a meaningful limit on the judicial exception. 
Applicant’s arguments regarding preemption are not persuasive.  Preemption is not a standalone test for patent eligibility. Preemption concerns have been addressed by the examiner through the application of the two-step framework. Applicant’s attempt to show that the recited abstract idea is a very narrow and specific one (i.e. vehicle maintenance applications) is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim. See the July 2015 Update: Subject Matter Eligibility that explains that questions of preemption are inherent in the two-part framework from Alice Corp and Mayo and are resolved by using this framework to distinguish between preemptive claims, and ‘those that integrate the building blocks into something more…the latter pose no comparable risk of preemption, and therefore remain eligible.” The absence of complete preemption does not guarantee the claim is eligible. Therefore, “[w]here a Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). See also OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015) 
Applicant's arguments regarding claims rejected under 35 U.S.C. 103 have been fully considered but are moot due to the application of additional prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Polyakov (US 2002/0167416) – transmits ads to vehicles based on location.
Weber (US 2005/0024189) – provides ads based on vehicle status data and current location of vehicle (Paras. [0020]-[0022])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYLE G ROBINSON/Examiner, Art Unit 3681                    

/SAM REFAI/Primary Examiner, Art Unit 3681